The Disciplinary Review Board having filed with the Court its decision in DRB 17-459, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Ronald S. Pollack of Feasterville, Pennsylvania, who was admitted to the bar of this State in 1989, should be censured based on discipline imposed in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey constitutes violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.15(a) (negligent misappropriation of client funds and commingling of funds), RPC 1.15(b) (failure to promptly notify a client or third person of receipt of funds and failure to promptly disburse funds that a client or third person is entitled to receive), RPC 1.15(c) (failure to segregate disputed funds), RPC l.15(d)(failure to comply with recordkeeping rules);
And good cause appearing;
It is ORDERED that Ronald S. Pollack is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual **96expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.